Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Uninterruptible Power Supply with DC Transfer Bus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1 the claim recites open and closed differently. It is unclear if the claim intends a different opening or closing action or a different opening and closing configuration of each breaker.
With respect to claim  7 the claim recites “the power supply of a conversion device” should be changed to read “the power supplied to a conversion device”

Claim 9 appears to recite the battery and supply from the battery already recited in claim 2.

Claim Objections
The claims appear to interchangeably recite power source and power supply source. Applicant should review the claims to insure consistent language is used to refer to power source elements in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17 and 19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brhlik et al. (US 20150256025) in view of Belady (2019/0350104).
With respect to claim 1, 5-6, 14-15, 20, 22-25 Brhlik teaches a power supply system, comprising: a plurality of power panels (204/208 see Fig. 6 showing additional plurality) that convert power supplied from at least one power source (236) into DC power (output from 324); a supply panel (204` 208`) that converts power supplied from at least one power supply (236) source into DC power to supply the converted DC power to the plurality of power panels when connected to the plurality of power panels (via controlled connection of 504); and a plurality of circuit breakers (504 arranged between each node see for example circle 604) disposed between a power end of each of the plurality of power panels and the supply panel, wherein the plurality of circuit breakers are opened and closed differently (paragraph 0040-43) according to the power supply state (see for example for load balancing, see monitoring the status for failure or fault) of at least one of the plurality of power panels and the supply panel to connect or disconnect (open or close contactor) the DC power between the plurality of power panels and the supply panel. Brhlik does not teach converting the converted DC power into driving power of a load. 
With respect to claim 2, 9, 21 Brhlik teaches at least one power supply source comprises: a first AC power source (236) that supply AC 20power; and a battery power source (232/356) in which DC power is stored to supply (paragraph 0025) the stored power to the plurality of power panels while the power supply is switched and restored when the power supply of the first AC power source and the second AC power source is interrupted. Brhlik does not teach the use of a second AC source. Belady teaches the known use of a second AC source (110-1/110-2). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Brhlik to try a second DC source for the benefit of insuring sufficient current.
With respect to claim 3 Brhlik teaches after the power supply is interrupted, the battery power source supplies the stored power to the plurality of power panels (paragraph 0041-42) with no interruption until the power supply is switched and restored.  
5 With respect to claim 4 and 27 Brhlik teaches an emergency power source (see UPS 356) that supplies emergency power to the load when the power supply of the first AC power source, the second AC power source, and the battery power source is interrupted.  
With respect to claims 7 and 26 Brhlik teaches when the power supply 25of a conversion device that supplies the DC power to the second power 109conversion device is interrupted, the plurality of power panels supply the DC power to the second power conversion device through a conversion device (conversion device of interconnection device paragraph 0043) other than the conversion device.  
5 With respect to claim 8 Brhlik teaches when the first power conversion device supplies the DC power to the second power conversion device through a conversion (conversion device of 
With respect to claims 10-12 Brhlik teaches the supply panel 15comprises at least one first power conversion device that further receives power from the first AC power source and the second AC power source (see AC to DC conversion of AC sources), and converts power received from each of the first AC power source and the second AC power source, and the battery power source (and power electronics connecting battery source) into the DC power.  

With respect to claims 13 Brhlik teaches the plurality of circuit breakers, when the power supply of at least one of the plurality of power panels is interrupted, a circuit breaker (breaker of interconnection device) connected to a power end of the power panel in iowhich the power supply is interrupted is closed to connect the interrupted power panel and the supply panel so as to supply the DC power from the supply panel to the interrupted power panel.  
With respect to claim 16 Brhlik teaches the interrupted power 5panel is supplied with the DC power from a conversion device (see power electronics) connected to the battery power source until the power supply is interrupted, and the DC power conducted from the supply panel is supplied.  
With respect to claim 17 Brhlik teaches a plurality of supply 10panels are provided therein, and a supply target power panel (for example in circle or chain configuration see neighboring panel) for supplying the DC power is predetermined for each of the plurality of supply panels among the plurality of power panels to supply the DC power to the predetermined supply target power panel.  
With respect to claim  19 Brhlik teaches the supply panel is provided at a position where each of the plurality of power panels is separated (see Fig. 6) within a predetermined distance.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 3-15 and 17-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (US 9,780,643).
With respect to claim 1, 5-6, 14-15, 19-20, 22-25 Dong teaches a power supply system, comprising: a plurality of power panels (see plural zones) that convert power supplied from at least one power source (generators) into DC power and convert the converted DC power into driving power (see converters connecting to loads) of a load; a supply panel (for example third or fourth zone not shown) that converts power supplied from at least one power supply (generator) source into DC power to supply the converted DC power to the plurality of power panels when connected to the plurality of power panels; and a plurality of circuit breakers (col. 3 line 35- col. 4 line 3) disposed between a power end of each of the plurality of power panels and the supply panel, wherein the plurality of circuit breakers are opened and closed differently (opened or closed) according to the power supply state (fault present) of at least one of the plurality of power panels and the supply panel to connect or disconnect (open or close breaker) the DC power between the plurality of power panels and the supply panel. 
With respect to claim 2, 9, 21 Dong teaches at least one power supply source comprises: a first and second AC power source (first and second generator) that supply AC 20power; and a battery power source (112) in which DC power is stored to supply the stored power to the plurality of power panels while the power supply is switched and restored when the power supply of the first AC power source and the second AC power source is interrupted. 

5 With respect to claim 8 Dong teaches when the first power conversion device supplies the DC power to the second power conversion device through a conversion (conversion device of interconnection 188) device that receives power from the battery power source while the conversion device is switched to the other conversion device.  
With respect to claims 10-12 Dong teaches the supply panel 15comprises at least one first power conversion device that further receives power from the first AC power source and the second AC power source (see AC to DC conversion of AC sources), and converts power received from each of the first AC power source and the second AC power source, and the battery power source (and DC converter interfacing battery) into the DC power.  

With respect to claims 13 Dong teaches the plurality of circuit breakers, when the power supply of at least one of the plurality of power panels is interrupted, a circuit breaker (breaker not shown associated with 188) connected to a power end of the power panel in iowhich the power supply is interrupted is closed to connect the interrupted power panel and the supply panel so as to supply the DC power from the supply panel to the interrupted power panel.  
With respect to claim 17 Dong teaches a plurality of supply 10panels are provided therein, and a supply target power panel (for example see neighboring panel) for supplying the DC power is predetermined for each of the plurality of supply panels among the plurality of power panels to supply the DC power to the predetermined supply target power panel.  
With respect to claim  19 Dong teaches the supply panel is provided at a position where each of the plurality of power panels is separated (see Fig. 2) within a predetermined distance.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim  18 Brhlik teaches the power panels however does not teach the supply target power panel, the plurality of power panels are divided into a plurality of groups, and predetermined for each of the plurality of supply panels for each of the divided groups, and each of the plurality of supply panels supplies the DC power to the supply 20target power panels corresponding to the divided groups.  At least this further limitation is not taught or rendered obvious by the prior art of record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836